United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Attorney for B.P., Appellant
and
U.S. POSTAL SERVICE, NEW CASTLE POST
OFFICE, New Castle, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Douglas Sughure, Esq., appellant
Office of Solicitor, for the Director

Docket No. 15-141
Issued: July 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2014 counsel for appellant filed a timely appeal from an October 1, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this issue.
ISSUE
The issue is whether OWCP abused its discretion by denying the requested attorney’s fee
in the amount of $421.50 for the period May 6 to December 27, 2013.
On appeal appellant argues that the submitted bills were in compliance with 20 C.F.R.
§ 10.703 and that the employee had agreed with and signed all the submitted billing statements.
He further argues that he contacted additional physicians in an effort to expand the employee’s
claim to include a consequential injury. Appellant argues that OWCP held him to a greater

1

5 U.S.C. § 8101 et seq.

standard than required under its governing regulations and abused its discretion in denying his
requested fees.
FACTUAL HISTORY
On August 14, 2007 the employee, then a 49-year-old mail handler, filed a traumatic
injury claim alleging that he sustained a lumbar strain while picking up a mail sack from a
nutting truck to deposit it in its proper container. OWCP accepted this claim for sprain of back
lumbar region on October 4, 2007.
The employee authorized counsel to represent him on November 29, 2011. By letter
dated January 23, 2014, however, appellant noted the termination of his representation as of that
date.
Counsel provided OWCP with a letter dated January 23, 2014 which included an
itemized bill for attorney fees for the period May 6 through December 27, 2013 totalling
$421.50.2 Each statement was signed by the employee indicating that he agreed to the amount
contained in the itemized bill and that he authorized his attorney to accepted payment. Counsel
also stated that the employee had received a copy of the letter addressed to OWCP which
provided him with an additional opportunity to pay.
The itemized billing statements reflected a variety of charges with the corresponding
dates of the charges. Counsel listed telephone calls to Dr. Steven Riggall, a Board-certified
psychiatrist. The bills also included e-mails to the employee regarding an appointment with
Dr. Patrick Shaughnessy, a Board-certified physiatrist, and e-mails to the employee regarding the
request for a narrative medical report. Appellant listed charges for telephone calls with the
employee, charges for reviewing the file for a consequential emotional condition claim, and
charges for both calls and e-mails to the employee regarding obtaining additional evidence from
a new physician. The bills also included telephone calls and e-mails regarding Dr. Thomas F.
Scott, a Board-certified orthopedic surgeon. Counsel also listed charges for e-mails to the
employee regarding outstanding medical bills and telephone calls to the employee regarding
medical reimbursement.
In a letter dated March 26, 2014, OWCP informed counsel that his fee request was
incomplete as it did not contain an itemized statement including all the dates and fees charged
from May 6 to December 27, 2013 and clear evidence that the services performed were in
connection with the employee’s August 12, 2007 employment injury. It stated that Drs. Riggall,
Scott, and Shaughnessy were not recognized physicians in the employee’s claim. OWCP asked
that appellant describe the nature of his contact with these physicians and submit evidence that
supported their treatment of the employee was related to his accepted employment injury. It
allowed appellant 30 days to provide the missing information.
Counsel responded to OWCP on August 8, 2014 and stated that all the bills submitted
included the appropriate date, description of service, time elapsed while performing the service
2

These statements encompassed work performed for 3 hours and 18 minutes in part by the attorney, Cory Fritz
and Frances A. Lenox. Each of these listed person billed their time at a different hourly rate.

2

and the charged amount. He further argued that, although the physicians discussed did not
submit information to OWCP, the employee sought their assistance in regard to his accepted
injury. Counsel also asserted that the employee received, reviewed, and signed every billing
statement provided to OWCP for fee approval.
In a letter dated August 29, 2014, counsel requested a final decision regarding his fee
request of $421.50 and argued that the request was complete and appropriate.
By decision dated October 1, 2014, OWCP denied the requested fees. It stated that
services by the attorney must have a relationship to the claim. OWCP stated that the services
rendered by appellant were not performed in connection with the injury sustained by the
employee on August 12, 2007. It stated that clear medical evidence was not submitted to support
that the fees charged for services rendered to Drs. Riggall, Scott, and Shaughnessy were in
connection with the employee’s August 12, 2007 employment injury. OWCP noted that these
physicians were not formally associated with the employee’s claim and that there were no
medical reports from these physicians included in the record which would support their
involvement with appellant or treatment of the employee.
LEGAL PRECEDENT
It is not the Board’s function to determine the fee for representative services performed
before OWCP. That is a function within the discretion of OWCP based on the criteria set forth
in Title 20 of the Code of Federal Regulations and in Board decisions. The Board’s sole function
is to determine whether the action by OWCP constituted an abuse of discretion.3 Generally, an
abuse of discretion is shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts.
Pursuant to OWCP regulations found at 20 C.F.R. § 10.703(a), a representative must
submit a fee application to OWCP, which includes an itemized statement identifying his or her
hourly rate, the number of hours worked, the specific work performed, and the total amount
charged for the representation minus administrative costs. The application shall also contain a
signed statement from the claimant either agreeing or disagreeing with the amount charged and
acknowledging that he or she, not OWCP, is responsible for paying the fee and other costs.4
Where such a compliant fee application is received with a signed statement indicating the
employee’s agreement with the fee, the application is deemed approved.5
OWCP’s procedures also state that where a proper fee application including an itemized
statement of the hourly rate, the number of hours worked, a description of the specific work
performed, and the total amount charged exclusive of administrative costs is accompanied by a
3

J.P., Docket No. 11-953 (issued June 19, 2012); L.H., Docket No. 11-900 (issued December 6, 2011); C.H.,
Docket No. 10-987 (issued March 22, 2011).
4

20 C.F.R. § 10.703(a).

5

Id. at § 10.703(b).

3

signed statement indicating the claimant’s agreement with the fee the application will be deemed
approved.6
The procedure manual also provides that OWCP may not approve fees for service in
certain situations. These included matters which have no relation to the claim or for work done
before another government agency or before the Board. The procedure manual specifically
includes claims including administrative expenses, time spent preparing the request for fees and
contingency fees as those outside the scope of approval by OWCP.7
ANALYSIS
The Board finds that OWCP abused its discretion by denying the requested attorney’s
fees. The fee request included itemized statements identifying the rate charged, the number of
hours worked, the specific work performed and the total amounts charged. Each statement was
signed by the employee confirming that he agreed to the amount owed and authorized payment.
The employee did not dispute the fee and did not object to the amount. In accordance with 20
C.F.R. § 10.703 and OWCP’s procedures above, OWCP should have deemed the fee request
approved.8
Given that the employee agreed to the itemized fee, in accordance with OWCP’s
regulations and procedure manual, OWCP had no reason to deny the fee. Instead in this case,
OWCP undertook additional review and investigation of the claim and abused its discretion by
denying the application. The Board finds no evidence in the record that the fee charged was
associated with a contingency fee agreement, with services before the Board or before another
government agency. There was no basis for OWCP to undertake an additional level of scrutiny
and it acted outside of the scope of its review in accordance with its regulations and procedure
manual. OWCP therefore erred in denying the fee application which was agreed to in its entirely
by the employee.
CONCLUSION
The Board finds that OWCP abused its discretion in denying appellant’s application for
attorney’s fees in the amount of $421.50 for the period May 6 through December 27, 2013.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Representative’s Services, Chapter 2.1200.6b and 6e
(June 2012).
7

Id. at Chapter 2.1200.5 (June 2012).

8

See K.F., Docket No. 09-2244 (issued June 14, 2010) (finding that as the employee signed each fee request and
noted that he accepted the fee, they were deemed approved pursuant to OWCP’s regulations).

4

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 28, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

